DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 2 should be changed from “a latching lug” to “the latching lug” to reflect the antecedent basis of claim 3, line 4.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the installed state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the stop face" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the stop face" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, line 3, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bachmann et al. (US 2017/0066398 A1), hereinafter Bachmann.
Regarding claim 1, Bachmann discloses (Fig. 1-7) a vehicle steering wheel 10 comprising:

a steering wheel carcass 12 which has a hub section 14 in the region of the steering wheel axis (Fig. 1), as well as
a separate latching lug 22 (Fig. 2-5) for latching with an airbag module 30 (Fig. 1; Para. [0040]) which extends in the axial direction and can be mounted on the steering wheel carcass 12 (Fig. 1; Para. [0040]),
wherein the hub section 14 of the steering wheel carcass 12 includes a rigid carcass hook 66 for latching with the airbag module 30 (Para. [0040] & [0046]; rigid carcass hook latches to latching lug 22 which is latched to airbag module 30) which extends in the axial direction (Fig. 3 shows rigid carcass hook extending in vertical direction),
wherein the latching peg 22 adjoins the carcass hook 66 (Fig. 3) and at least partially surrounds the same in the circumferential direction (Fig. 2 shows latching peg 22 on both sides of carcass hook 66 and Fig. 5 shows latching peg having a substantially circular profile; therefore, latching peg surrounds at least partially in the circumferential direction).
Regarding claim 3, Bachmann further discloses that the latching peg 22 extends starting from the hub section 14 in the axial direction (Fig. 3; latching peg 22 extends primarily in vertical direction) to a free end 44 (Fig. 2) and, at the free end 44, includes a latching lug 48 having a contact face for a latching spring 50 of the airbag module 30 (Fig. 3; Para. [0042]).
claim 5, Bachmann further discloses that an axial distance of a stop face (Fig. 2; top face of latching peg 22, where opening 46 starts) from the hub section 14 is larger than an axial distance of the contact face (Fig. 2; top surface of latching lug 48) from the hub section 14.
Regarding claim 9, Bachmann further discloses that the carcass hook 66 is formed integrally on the hub section 14 of the steering wheel carcass 12 (Fig. 2).
Regarding claim 10, Bachmann further discloses that plural latching pegs 22 and carcass hooks 66 are provided, especially wherein a latching peg 22 is assigned to each carcass hook 66 (Fig. 1 & Para. [0040] disclose four latching pegs 22, while Para. [0046] shows that there is a carcass hook provided with each latching peg).
Regarding claim 11, Bachmann further discloses that the plural latching pegs 22 are interconnected (via hub section 14) and form an assembly (Fig. 1).
Regarding claim 12, Bachmann further discloses a steering wheel assembly (Fig. 1) comprising an airbag module 30 and a vehicle steering wheel 10 according to claim 1, wherein the airbag module 30 is latched with the vehicle steering wheel 10 (Abstract).
Regarding claim 13, Bachmann further discloses that the airbag module 30 includes a latching spring 50 which forms a latching connection both with the latching peg 22 (Fig. 3; directly) and with the carcass hook 66 (Fig. 3; indirectly, via latching peg 22).


s 1-5, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamaji et al. (US 2012/0306184), hereinafter Yamaji.
Regarding claim 1, Yamaji discloses (Fig. 1-18) a vehicle steering wheel 10 comprising:
a steering wheel axis (Para. [0080] discloses “axis direction”) about which the vehicle steering wheel 10 can be rotated in the installed state (exploded view shown in Fig. 1),
a steering wheel carcass 12, 14, 16 which has a hub section 16 in the region of the steering wheel axis (Fig. 1 & 14), as well as
a separate latching peg 24 for latching with an airbag module 30 (Para. [0048]) which extends in the axial direction (vertical direction in Fig. 2) and can be mounted on the steering wheel carcass 12, 14, 16 (Fig. 1 shows exploded view of airbag module 30 mounted on carcass 12, 14, 16)
wherein the hub section 16 of the steering wheel carcass 12, 14, 16 includes a rigid carcass hook 20 for latching with the airbag module 30 (Para. [0054]) which extends in the axial direction (vertical direction in Fig. 2),
wherein the latching peg 24 adjoins the carcass hook 20 (Fig. 2) and at least partially surrounds the same in the circumferential direction (Fig. 2 & 4-7; Para. [0057] describe that latching peg 24 has a center plate part 25a and a pair of slip-off prevention pieces 25b which, as shown in Fig. 4-7, surround the carcass hook 20 on three sides circumferentially).
Regarding claim 2, Yamaji further discloses that the latching peg 24 includes a slit extending in the axial direction (Para. [0057] describes a center plate part and a pair 
Regarding claim 3, Yamaji further discloses that the latching peg 24 extends starting from the hub section 16 in the axial direction (Fig. 2; vertical direction) to a free end (top end in Fig. 2) and, at the free end, includes a latching lug 26 having a contact face 27 for a latching spring 70 of the airbag module 30 (Para. [0058]).
Regarding claim 4, Yamaji further discloses that the carcass hook 20 extends from the hub section 16 in the axial direction (Fig. 2; vertical direction) to a free end (top end in Fig. 2) and, at the free end, includes a latching lug 22 having a stop face (bottom face of latching lug 22 in Fig. 2) for a latching spring 70 of the airbag module 30 (Fig. 16).
Regarding claim 5, Yamaji further discloses that an axial distance of a stop face (Fig. 2; bottom face of latching lug 22) from the hub section 16 is larger than an axial distance of the contact face 27 from the hub section 16 (Fig. 2 shows the stop face further from hub section 16 than contact face 27).
Regarding claim 6, Yamaji further discloses that an axial distance of the stop face (Fig. 2; bottom face of latching lug 22) from the hub section 16 is smaller than an axial distance of the stop face from a component of the vehicle steering wheel 10 axially adjoining the stop face (Fig. 2 shows that hub section 16 has a slanted section, which results in the rightmost portion of the hub section 16 being closer in the axial direction to the stop face than the leftmost portion. The axial distance of the stop face to the rightmost portion of the hub section 16 is smaller than an axial distance of the stop face 
Regarding claim 8, Yamaji further discloses that the latching lug 22 of the latching peg 24 directly adjoins the carcass hook 20 on opposite sides of the stop face (Fig. 2; bottom face of latching lug 22) of the carcass hook 20 (Fig. 4-7 show portions 25b of latching lug 26 on left and right sides of the stop face of the carcass hook).
Regarding claim 9, Yamaji further discloses that the carcass hook 20 is formed integrally on the hub section 16 of the steering wheel carcass 12, 14, 16 (Para. [0053]).
Regarding claim 10, Yamaji further discloses that plural latching pegs 24 and carcass hooks 20 are provided (Fig. 14; Para. [0050] shows three mounting members 18, which contain latching pegs 24 and carcass hooks 20 according to Para. [0053]), especially where a latching peg 24 is assigned to each carcass hook (Para. [0053] states that there is a latching peg 24 mounted to each carcass hook 20).
Regarding claim 12, Yamaji further discloses a steering wheel assembly (Fig. 1) comprising an airbag module 30 and a vehicle steering wheel 10 according to claim 1, wherein the airbag module 30 is latched with the vehicle steering wheel 10 (Para. [0048]).
Regarding claim 13, Yamaji further discloses that the airbag module 30 includes a latching spring 70 which forms a latching connection with both the latching peg 24 and with the carcass hook 20 (Fig. 14; Para. [0058]).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach steering wheel latching assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614